Citation Nr: 1814240	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  06-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic disability manifested by dry mouth, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a kidney disorder, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to March 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In November 2006, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

These issues were most recently before the Board in April 2016, at which time they were remanded for additional development.  With respect to the claim decided herein, the Board's April 2016 Remand instructed the RO to obtain a VA addendum opinion as to the likely etiology of the Veteran's kidney disorder.  Such an opinion was obtained in October 2016.  Thus, the Board finds that there has been substantial compliance with its April 2016 Remand instructions with respect to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic disability manifested by dry mouth is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not diagnosed or treated for kidney symptoms in service, kidney cysts were not diagnosed until many years after service separation, and they have not been shown to be related to an injury, disease or event in service, including exposure to ionizing radiation, or caused or aggravated by any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, in correspondence dated in October 2004, VA informed the Veteran of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103  required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the March 2006 VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in November 2007, April 2011, and November 2017, and the Veteran therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and Dingess/Hartman. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.
 
With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, a report from the Defense Threat Reduction Agency, the Veteran's statements, and the transcript of a November 2006 hearing before the undersigned Veterans Law Judge. The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

VA examinations and opinions with respect to the claim decided herein have been obtained, most recently in October 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the October 2017 VA opinion is more than adequate, as it reflects a review of the Veteran's claims file and service treatment records, respectively, consider all of the pertinent evidence of record, and provides a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).\

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the merits of the issues on appeal.  The hearings focused on the elements necessary to substantiate the claim decided herein, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ solicited information as to the availability of any potential outstanding evidence.  The Veteran submitted additional evidence in support of his claim at the hearing.  No relevant evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim decided herein.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one who participated in a radiation-risk activity during service.  That regulation specifically provides that a prescribed radiation risk activity includes participating in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The clinical evidence of record establishes that the Veteran has kidney cysts.  There has been no demonstration of renal cancer.  See April 2011 VA examination report; CT scan on 12/12/2001.

In this case, the Board concedes that the Veteran had exposure to ionizing radiation in service.  A Radiation Exposure History report from the U.S. Department of Energy states that the Veteran was exposed to 1590 whole-body gamma millirems (mrem) from an external source in 1962.  In addition, the Veteran's service personnel records confirm that he served on the USS Taylor (DD-468) during the Operation Dominic nuclear tests in 1962.  

Significantly, the Veteran does not allege, and the record does not show, that his kidney disorder had its onset during his period of active duty service from April 1960 to March 1964.  Indeed, a review of his service treatment records reveals that his March 1964 Report of Medical Examination at separation showed his genitourinary system to be within normal limits, while he indicated on his March 1964 Report of Medical History at separation that he never had frequent or painful urination, kidney stones, or blood in his urine.  

Rather, the Veteran alleges that his kidney cysts developed following service either due to in-service exposure to ionizing radiation or, in the alternative, that they were caused or aggravated by his service-connected hypertension.  The Veteran and his spouse testified at his November 2006 Board hearing that his kidney cysts were first detected in 1999, over three decades following his separation from service.  

The report of the April 2011 VA examination provided contradictory positive and negative opinions as to the relationship between the Veteran's exposure to radiation and a kidney disorder.  Specifically, it stated, "His cysts in his kidneys are as likely as not related to ionizing radiation."  However, it also stated, "Veteran has benign cysts on his kidneys noted in X-rays.  Veteran does not have renal cancer at this time.  Cysts in the kidney are common and usually pose any problems.  It is less likely than not that his kidney cysts are related to military service at this time."  As a result, the Board found in its November 2012 Remand that the April 2011 VA genitourinary examination was inadequate for decision-making purposes, and remanded the issue for an addendum VA opinion.

Pursuant to the Board's November 2012 Remand, the VA examiner who conducted the April 2011 VA genitourinary examination provided an addendum opinion in November 2013.  In her November 2013 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's kidney disorder was incurred in or caused by an in-service injury, event, or illness.  As rationale for her opinion, the examiner stated, "Veteran has simple renal cysts that have not caused any problems with his EGFR.  Creatinine and BUN are normal.  Renal cysts occur in 27% of adults over 50 years of age.  Some people are just born with them.  His urine is normal and labs for kidneys are normal.  Veteran did not offer any complaints of urinary issues or kidney issues at his last PCP exam 3/18/2013.  It is less likely than not that his cysts in his kidneys are related to his military service or radiation.  He happens to have benign cysts class 1 in the kidney that he may have been born with or that appeared, but they are not causing any problems that could be found on exam or on any lab."  Thus, the VA examiner provided a general statistic as to the occurrence of renal cysts in adults and a general comment that some people are born with renal cysts and therefore the Veteran may have been born with them, but otherwise focused her rationale on the fact that the Veteran's renal cysts had been asymptomatic.  The examiner provided no rationale specific to the Veteran and the circumstances of his service.  Accordingly, in its April 2016 Remand, the Board found that the November 2013 VA addendum opinion as to the Veteran's kidney condition was not supported by adequate rationale and remanded the matter for an adequate opinion.  

In addition, the Board's April 2016 Remand noted that, at the November 2006 Board hearing, the Veteran's spouse indicated that she had been told there was "an interaction" between the Veteran's hypertension, a prostate condition, and the Veteran's kidney cysts.  As such, the Board directed that the addendum opinion obtained on remand address whether it is at least as likely as not that the Veteran's kidney disorder is proximately due to, caused by, or aggravated by, his service-connected disabilities, to include hypertension.

Pursuant to the Board's April 2016 Remand, another VA opinion was obtained in October 2017.  With respect to the question of whether it was at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder was causally or etiologically related to his active service, to include his in-service exposure to ionizing radiation, the VA clinician explained:

Veteran has renal cysts that were found due to complaint of left flank pain.  The CT scan on 12/12/2001 should a couple simple cysts in the left kidney.  no renal cancer

Veteran was never seen for kidney problems during his service.

In reviewing literature of "simple cysts" of the kidney, Mayo Clinic states that it is not clear what causes cysts but one theory suggests that kidney cysts develop when the surface layer of the kidney weakens and forms a pouch.  The pouch then fills with fluid, detaches and develops into the cyst.  Kidney cysts can be associated with serious disorders that may impair kidney function. but more commonly, kidney cysts-noncancerous cysts that rarely cause complications. Kidney cysts are often detected during an imaging test performed for another condition and they don't cause signs or symptoms that require treatment.

Veteran 's kidney disorder is not related to his active service nor to exposure to ionizing radiation for the above statements. There is no literature found on radiation and kidney cysts and it does not occur. He was never seen during active duty for any kidney issues or flank pain that was documented in the STRs. Therefore it is less likely than not, 50% or less that his kidney disorder is related to his service or to ionizing radiation.

With respect to the question of whether it was at least as likely as not that the Veteran's kidney disorder was proximately due to or the result of his service connected disabilities, specifically to include his service-connected hypertension, the VA clinician explained that:

There is no literature that hypertension causes kidney cysts. Kidney cysts occurs on surface of kidney and are usually simple cysts such is the case with this veteran per CT report.  If there are multiple cysts they can impair kidney function, however only having a couple will not.  Veterans kidney function was normal at the time and continues to be normal.  

Hypertension does not cause kidney cysts.

Therefore it is less likely than not( 50 % or less) that his hypertension caused his kidney cysts nor did his kidney cause his hypertension. There is nothing in the literature to state this.

With respect to the question of whether it was at least as likely as not that the Veteran's kidney disorder was aggravated by his service-connected disabilities, specifically to include his service-connected hypertension, the VA clinician explained that:

It is less likely than not 50% or less that the his kidney cysts were aggravated from his service connected disabilities such as hypertension.  Kidney cysts are within the kidney and are not caused by hypertension and hypertension does not cause kidney cysts.  His kidney disorder was stable at the time with no renal impairment and there were only a "couple" of cysts per CT therefore there was no aggravation as veteran had normal values.

After a review of the evidence, the Board finds that entitlement to service connection for a kidney disorder is not warranted.  In order to be entitled to presumptive service connection due to exposure to radiation, a disease must be listed in 38 C.F.R. § 3.311 as a radiogenic disease, as mentioned above.  Non-cancerous kidney cysts are not listed as a radiogenic disease.  

Even conceding the Veteran's presumed exposure to radiation, the Veteran's kidney cysts are not subject to presumptive service-connection due to radiation exposure. As such, he would have to supply competent medical evidence showing that the disability can be related to radiation exposure.  The Veteran has provided no such competent medical evidence of a link between his kidney cysts and radiation exposure.  No VA examiner or treating provider has opined as much.  Thus, the Veteran's kidney cysts are not entitled to service connection due to radiation exposure as there is no competent evidence that there exists a relationship between radiation exposure and kidney cysts.

Finally, the Veteran may still establish direct service connection for his kidney cysts by showing a current disability, an in-service injury or event, and a nexus between the two.  Combee, 34 F.3d at 1042.  However, there is no evidence of the Veteran's kidney cysts in service or for many years after, and no competent evidence of a relationship between the claimed disability and service.  The Veteran's service treatment records are negative for kidney symptomology.  There are no records indicating that the disability manifested within a year after the Veteran's separation from service.  Moreover, the October 2017 VA clinician opined that it was less likely than not that the Veteran's kidney cysts were caused or aggravated by his service-connected hypertension on the basis that there was no medical literature that hypertension causes or aggravates kidney cysts.  

For the foregoing reasons, the claim of entitlement to service connection for a kidney disorder, to include cysts, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a kidney disorder is denied.


REMAND

The Veteran also seeks entitlement to service connection for a chronic disability manifested by dry mouth (xerostomia).  Specifically, the Veteran contends that in-service exposure to radiation caused an impairment of his salivary glands which led to his dry mouth; in the alternative, it has been asserted that he developed dry mouth as a result of medications used to treat service-connected disabilities.   Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The report of the April 2011 VA dental examination provided that the Veteran's dry mouth was related to his medications, as salivary flow was normal on examination in 2009.  Although the examination report identified many medications from what it described as "a lengthy medication list," it did not express an opinion as to which specific medication(s) caused the Veteran's dry mouth.  As a result, the Board found in its November 2012 remand that it was unclear whether the Veteran's dry mouth was secondary to a service-connected disability under 38 C.F.R. § 3.310 as a side effect from his medication, and remanded the issue for an addendum VA opinion.

On remand, the VA dental examiner who conducted the April 2011 VA dental examination provided an addendum opinion in November 2013.  In his November 2013 VA addendum opinion, the examiner stated, "The Veteran entered active duty with rampant decay with caries on 13 teeth indicating poor oral hygiene.  He had many teeth restored and many of their surfaces.  His salivary flow was normal until 2009 and is now less.  In my opinion his teeth were compromised early in his life from oral neglect/lack of care leading to many restorations 50 years ago and their need to be restored again over his lifetime.  I do not have the medical expertise/knowledge to associate all the veteran's current medications with their specific conditions and service-connected conditions however this in my opinion did not lead to his current dental state."  

In its April 2016 Remand, the Board found that this opinion was also inadequate for decision-making purposes as it did not address which specific medication(s) caused the Veteran's dry mouth, so that, thereafter, it could be discerned whether the Veteran's dry mouth was secondary to a service-connected disability.  Rather, the opinion addressed the likely etiology of the Veteran's "current dental state" instead of identifying the medication that was the cause of the Veteran's claimed dry mouth, or other etiology.  Moreover, although the examiner expressly indicated that he did not have the necessary expertise to address the issues presented in the Board's November 2012 remand, it did not appear that the examiner was clear as to the correct issues presented.  Accordingly, the Board again remanded the claim in April 2016 so that an adequate opinion could be obtained from a different examiner.  

Pursuant to the Board's April 2016 Remand, another VA medical opinion was obtained in October 2017.  After reviewing the record, the examiner, a VA staff dentist, noted that, "While many medications can induce xerostomia, the only medication on that list which indicated a possible side effect of xerostomia was Tramadol."  The examiner then opined that the Veteran's dry mouth was less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by the Veteran's service-connected conditions.  In support of this conclusion, the examiner explained that:

I can only speculate as to the significance the use of tramadol has contributed to the veteran's dry mouth and furthermore the extensive dental restorative work that was completed.  The reason for full coverage fixed restorations can range from extensive caries due to poor home care and diet, broken teeth, failed root canals, trauma, the practitioner's own restorative philosophy and even esthetics.  I would have to resort to mere speculation as to why this extensive treatment was completed.  Objectively, it is evident that rampant caries were present in 1960 requiring a total twenty-one restorations over four years.

Xerostomia, or dry mouth, can occur for a multitude of reasons. In the case of drug induced xerostomia, typically marked salivary reduction is associated with polypharmacy use of multiple xerogenic medications.  In this veteran's case, the only listed medication was Tramadol.  Other causes of xerostomia include: -dehydration, open mouth breathing, alcohol use, smoking, Sjogren's syndrome (alone or in conjunction with lupus or rheumatoid arthritis), renal failure, blockage of salivary gland ducts, diabetes, sarcoidosis, tumors of salivary glands and age related physiologic changes in salivary gland tissues.

There are far too many variables for me to conclusively relate possible dry mouth to the current state of the veteran's dentition and speculative to state that his service connected disabilities had any bearing on his dental condition.   

The Board again finds that the opinion offered with respect to the etiology of the Veteran's dry mouth is inadequate.  Curiously, although the examiner indicated that "I can only speculate as to the significance the use of tramadol has contributed to the veteran's dry mouth," he nonetheless concluded that the Veteran's dry mouth was less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by service-connected conditions.  Moreover, although the examiner noted that Tramadol was the only medication which indicated a possible side effect of xerostomia, there was no indication as to whether Tramadol was prescribed to treat one of the Veteran' service-connected disabilities.  Although the Veteran's VA treatment records indicate that he has been prescribed Tramadol HCL 50MG and instructed to take two tablets by mouth four times a day as needed for pain, it is unclear for which specific disability or disabilities it was prescribed.  Unfortunately, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, this issue must be remanded for another VA medical opinion, preferably by a medical professional with expertise in pharmacology who can answer questions regarding the side effects of prescribed medications.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(once VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to an examiner other than the clinician who authored the previous VA opinions, preferably a clinician with expertise in pharmacology.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  After reviewing the record, including the April 2011 VA examination report, the November 2013 VA dental addendum opinion, and the October 2017 VA medical opinion, the examiner should :

a.  Identify the medication(s) (to include tramadol) which cause the Veteran's dry mouth, as referenced in the April 2011 VA dental examination report.  For each medication identified (to include tramadol), identify which specific disorder(s) the medication has been prescribed to treat.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dry mouth is proximately due to or the result of his service-connected disabilities, specifically to include as due to the medications the Veteran takes for his service-connected disabilities.

c.  If not, then express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dry mouth is proximately due to or aggravated by his service-connected disabilities, specifically to include as due to the medications the Veteran takes for his service-connected disabilities.

Aggravation is defined as a worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

All opinions should be accompanied by a complete rationale.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, then he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation, and what additional information would be necessary to render such opinion.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, then furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


